OPINION — AG — ** INSANITY — MENTAL HEALTH LAW — CRIMINAL CASE ** (1) THE DISTRICT COURT HAS THE JURISDICTION TO TRY THE ISSUE OF A PERSON'S INSANITY PLEA WHO IS CHARGED WITH A FELONY. (2) 22 O.S. 1161 [22-1161] AND 22 O.S. 1167 [22-1167] HAVE BEEN REPEALED OR MODIFIED BY THE ENACTMENT OF THE MENTAL HEALTH LAW OF 1953, TO (BUT ONLY TO) THE EXTENT THAT THE JUDGE PRESIDING OVER THE CRIMINAL TRIAL IS AUTHORIZED OR EMPOWERED TO COMMIT A DEFENDANT TO THE CARE OF THE SHERIFF OR TO A STATE MENTAL HOSPITAL FOR THE INSANE AFTER SAID DEFENDANT HAS BEEN ACQUITTED OF A CRIMINAL CHARGE BECAUSE OF INSANITY OR HAS BEEN FOUND PRESENTLY INSANE SO THAT THE TRIAL OF THE CRIMINAL CHARGE MAY NOT CONTINUE. (3) IT WOULD BE PROPER TO PROCEED UNDER 43A O.S. 54 [43A-54] TO DETERMINE WHETHER OR NOT AN INDIVIDUAL SHOULD BE COMMITTED TO A MENTAL HOSPITAL AFTER SAID INDIVIDUAL HAS BEEN ACQUITTED OF A CRIMINAL CHARGE BECAUSE OF INSANITY. (MENTAL ILL, INSANITY PLEA) CITE: 21 O.S. 152 [21-152], 22 O.S. 925 [22-925], 22 O.S. 1161 [22-1161], 43A O.S. 51 [43A-51] (JAMES P. GARRETT)